Order, Supreme Court, Bronx County (Steven L. Barrett, J.), entered on or about March 11, 2008, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The People met their burden of establishing, by clear and convincing evidence, risk factors bearing a sufficient total point score to support a level two adjudication. The information provided by the People was sufficiently reliable (see Correction Law § 168-n [3]; People v Mingo, 12 NY3d 563, 572-574, 576-577 [2009]; People v Hines, 24 AD3d 524 [2005], lv denied 6 NY3d 712 [2006]), and it supported a reasonable inference that one or more of the children depicted in defendant’s pornographic materials was under 10 years old. Therefore, the court properly assessed the applicable points. Concur—Saxe, J.P., Catterson, Richter and Abdus-Salaam, JJ.